MR. JUSTICE PIGOTT
delivered the opinion of the Court.
The plaintiffs recovered a judgment against the defendants in the district court of Deer Lodge County. Prom an order granting a new trial the plaintiffs have appealed.
The order appealed from must be affirmed upon the ground that the brief of the appellants is not in compliance with the rules of this Court in force when it was filed. Subsection 3 of Rule V, which was operative when the brief in question was filed, provides that the brief shall contain, “in the order here stated: (1) A concise abstract or statement of the case, }Dresenting succinctly the questions involved and the manner in which they are raised, which abstract shall refer to the page numbers in the transcript in such manner that pleadings, evi*112(lence, orders and judgments may be easily found. (2) A specification of errors relied upon, which, shall set out separately and particularly each error asserted and intended to be urged. * * *” (16 Mont. 595.) The brief for the appellants does not refer to any page number of the transcript, nor is there a specification of errors. In conformity with the now settled and uniform practice of this Court the only disposition that can be made of the appeal is h> affirm the order. We should affirm without a written opinion were it not that we desire again to call attention to the necessity of a substantial compliance with the rules of the Court prescribing the contents of briefs filed on behalf of appellants. A specification of the error or errors relied upon is an indispensable prerequisite to the considerations of appealed causes on their merits. (Rehberg v. Greiser, 24 Mont. 487, 62 Pac. 820, 63 Pac. 41.)
The order granting a new trial is affirmed.

Affirmed.

Mr. Chief Justice Brantly, having tried the cause in the court below, does not participate in the foregoing decision.